DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, and 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 20110252888 A1)[hereinafter “Goodman”] and Huseynov et al. (US 20160084729 A1)[hereinafter “Huseynov”].
Regarding Claims 2 and 7, Goodman discloses a radiation ultrasonic wave visualization method/apparatus [See Abstract], comprising:
an ultrasonic wave sensing step (S110), in which an ultrasonic sensor array (10) constituted by a plurality (N) of ultrasonic sensors (11) senses ultrasonic wave signals; a first data acquiring step (S120), in which a data acquiring board (DAQ board) acquires ultrasonic signals (S1n) in an ultrasonic frequency band of 20 KHz to 200 KHz by using ultrasonic signals sensed by the ultrasonic sensor array as a first sampling frequency (fs1) [Abstract – “A portable apparatus for determining testing the condition of a machine or device using ultrasonic signals with an array of ultrasonic sensors for receiving an ultrasonic signal transmitted from the machine or device.”Paragraph [0008] – “Since acoustic energy created by faulty bearings and discharging electrical components is both in the audible and ultrasonic frequency ranges, generally in the range of 40 kHz, in noisy audible industrial environments, the ultrasonic component is easily detected and located.”];
a low-frequency conversion signal generating step (S130), in which a main board (30) heterodyne-converts the ultrasonic signals S1n acquired in the first data acquiring step (S120), and generates low-frequency conversion signals (S2n) in a sound wave band (20 Hz to 20 KHz) based on the ultrasonic signals (S1n) [Abstract – “The apparatus possesses a heterodyne circuit coupled to receive the output signals from the ultrasonic sensors and convert the output signals to a heterodyned audio signal to be analyzed via a digital spectrum analyzer integral to the portable apparatus.”The audio signal range is 20 Hz to 20 KHz, see Audio signal, Wikipedia, the free encyclopedia, 4.28.2016.].
Goodman fails to disclose a second data acquiring step (S140), in which the main board (30) re-samples the low-frequency conversion signals (S2n) generated in the low-frequency conversion signal generating step (S130) as a second sampling frequency (fs2), which is smaller than the first sampling frequency (fs1) to acquire a low-frequency re-sampling signal (xn); and a sound field visualizing step (S200), in which the main board (30) beam-forms the low-frequency re-sampling signals (xn) and a display device (70) performs the sound field visualization, wherein the ultrasonic sound source is visualized by converting an ultrasonic signal in a band of 20 KHz or more into a sound wave band signal without distorting sound source location information of the sound source of the radiation ultrasonic wave and then re-sampling and beam forming the converted ultrasonic signal.
However, Huseynov discloses an ultrasonic detector that utilizes beamforming in order to determine the location of acoustic sources by performing beamforming of the ultrasonic data such that the location can be visualized [See Abstract].  It would have been obvious to perform such beamforming by resampling the lower frequency heterodyne-converted ultrasonic signals of Goodman at a corresponding lower sampling rate because doing so would reduce the amount of operations performed during beamforming and would reduce a data handling amount in the beamforming step.  Doing so would have permitted for visualization of the location of acoustic sources as part of Goodman’s method of providing “audiovisual cues” of the machine in need of Abstract – “After analyzing the signals, the hand held device uses a variety of audiovisual cues to direct a user to portions of the machine in need of repair or monitoring.”].
Regarding the use of the smaller sampling frequency on the lower frequency heterodyne-converted ultrasonic signals, one having ordinary skill in the art would have understood this to be obvious because the use of the same sampling rate as that used on the original ultrasonic signals would have had unnecessarily high resolution when used on audio signals and would have been wasteful of computational resources.  Put more simply, the sampling of a higher frequency signal requires a higher sampling rate to prevent aliasing than a lower sampling rate in accordance with the well-known Nyquist frequency requirement.

Regarding Claim 4, Huseynov discloses that the sound field visualizing step (S200) includes
a sound source calculating step (S50), in which a time delay correction is applied to each of the ultrasonic signals (xn), and sound source values (rnk) of virtual plane points are calculated by summing up the time delay correction after a main board including an operation processing device calculates distances between the sensors and virtual plane points using sensor coordinates and virtual plane coordinates [See Figs. 2, 3, and 9, Paragraphs [0025]-[0033], and Paragraphs [0063]-[0064]];
a beam power level calculating step (S60), in which the main board calculates beam power levels (z) of the sound source values (rnk) generated in the sound source calculating step (S50) [Paragraph [0030] – “The beamforming plot may be averaged over ten scans giving a response time of about a second. It should be noted that if there is more than one source of ultrasound the beamforming plot may indicate more than one DOA vector; the user is provided the relative strength of the local maxima peaks in the entire beamforming scan enabling action to be taken accordingly. The magnitude of the main lobe peak in a beamforming scan is indicative of the strength of the ultrasonic source.”]; and
a visual display step (S70), in which the beam power levels (z) calculated in the beam power level calculating step (S60) are overplayed and displayed on the display device (70) together with an optical image in the direction in which the sensor array (10) is directed [See Fig. 9 and Paragraph [0064] – “Alternatively, the ultrasound magnitudes in numerical form at each position could be displayed in overlay fashion onto the image of the scene under observation.”].

Regarding Claim 5, Goodman and Huseynov fail to disclose, between the second data acquiring step (S140) and the sound field visualizing step (S200), applying a band pass filter in predetermined frequency bands (f1 and f2) to the signals (xn) acquired in the second data acquiring step (S140).  However, the Examiner takes Official Notice that band pass filters are a well-known electrical engineering component that are useful to allow a select range of frequencies to pass while filtering out undesired frequencies.  It would have been obvious to use a band pass filter to filter out signals outside of the audio signal range where Goodman performs signal analysis because doing so would have been an effective manner of eliminating unnecessary data and filtering out noise.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (US 20110252888 A1)[hereinafter “Goodman”], Huseynov et al. (US 20160084729 A1)[hereinafter “Huseynov”], and Sampling (signal processing), Wikipedia, 1.23.2017.
Regarding Claim 3, Goodman and Huseynov fail to disclose that the first sampling frequency (fs1) is in a range of 20 KHz to 200 KHz, the second sampling frequency (fs2) is in a range of 20 Hz to 20 KHz, and the first sampling frequency (fs1) is selected to be at least two times larger than the second sampling frequency (fs2).
However, Sampling (signal processing), Wikipedia, 1.23.2017 teaches the use of a range of sampling frequencies for performing digital processing of acoustic signals and discusses the consequences of undersampling.  It would have been obvious to choose sampling frequencies that correspond to the frequencies being analyzed in order to be able to collect a representative amount of data from them.  It would have been further obvious (in the event that this condition does not occur naturally during the heterodyning of the ultrasonic signals) to select the first sampling frequency (fs1) to be at least two times larger than the second sampling frequency (fs2) because doing so amounts to a design choice for reducing the amount of data to be processed and saving computational resources.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    228
    872
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    262
    872
    media_image2.png
    Greyscale

Examiner’s Response:
	Additional explanation regarding this limitation is provided above.  Huseynov explicitly discloses providing such a visualization [Abstract – “In another embodiment, a display is responsive to the processor output signals to generate an image representative of a surveilled scene with the estimated magnitudes of incident energy at beam directions overlaid onto the image.”].

Applicant argues:

    PNG
    media_image3.png
    507
    874
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees as performing the sampling of Huseynov in combination with the sampling of Goodman would involve resampling the data.  In other words, the combination of Goodman and Huseynov would disclose a data resampling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865